internal_revenue_service department of the treasury index numbers number release date washington dc person to contact i telephone number refer reply to cc intl br1 plr-113438-98 date date in re legend individual a individual b foreign_country state y dear this replies to your letter dated date requesting that individual a be granted an extension of time under sec_301_9100-3 to submit a ruling_request provided by sec_877 and section iv of notice_97_19 1997_1_cb_394 as modified by notice_98_34 i r b additional information was submitted on date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by individual a and accompanied by a penalty of perjury statement executed by individual a this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process cc intl br1 plr-113438-98 individual a is a citizen by birth of foreign_country and moved from the united_states to foreign_country in date on date individual a relinquished her green card which she had held for years in date while on vacation in state y individual a attended a seminar presented by individual b on the taxation of non-resident aliens individual a became concerned about the discussion of the new sec_877 expatriation rules contained in the health insurance portability and accountability act of after the seminar individual a discussed her concerns with individual b a number of times individual b continued to be responsible for the resolution of individual a’s concerns about sec_877 after individual a returned to foreign_country in the spring of individual b states that he was aware that a green card holder would be exempted by regulation from the new legislation but that he did not see notice_97_19 until after the date deadline to file a request for a ruling provided by notice_97_19 therefore individual b was unable to advise individual a of the deadline notice_97_19 provides that an individual subject_to new sec_877 who expatriated after date but on or before date and who wishes to submit a ruling_request as to whether such expatriation had for one of its principal purposes the avoidance of u s taxes must do so by date individual a relinquished her green card on date which was after date and before date however individual a did not submit her ruling_request before date because individual b failed to inform her of the date deadline thus individual a is requesting relief to submit a ruling_request after the due_date set by notice_97_19 sec_301_9100-3 provides rules for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute a regulatory election means an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301 b sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in paragraph e of sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to sec_301_9100-3 through cc intl br1 plr-113438-98 iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer-- v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in the present situation section iv of notice_97_19 fixes the time for an individual to submit a ruling_request for a determination as to whether such expatriation had for one of its principal purposes the avoidance of u s taxes therefore the commissioner has discretionary authority pursuant to sec_301_9100-3 to grant individual a an extension of time provided that individual a acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that individual a acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government accordingly individual a is granted an extension of time under sec_301_9100-3 until days from the date of this ruling letter to submit a ruling_request provided by section iv of notice_97_19 as modified by notice_98_34 individual a should submit the information required by section iii of notice_98_34 content of ruling_request submission when submitting a request under sec_877 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the ruling_request to be filed pursuant to section iv of notice_97_19 as modified by notice_98_34 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer and the other authorized representative sincerely associate chief_counsel international by _______________________ allen goldstein reviewer
